DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 2013/074205 A) in view of Sakabe et al. (EP 2637236 A1).
Regarding claim 1, Hiroaki teaches an assembled battery (“a power storage device”, Title; “The present invention is applicable not only to a lithium ion capacitor, an electrolytic capacitor, an all-solid battery in which an electrolytic solution is changed to a solid electrolyte, a lithium ion battery, a magnesium ion battery, a calcium ion battery, and other secondary batteries”, [0034]; “a power storage element assembly 100a”, [0058]; figs. 10-1 to 10-10)
comprising stacked N flat batteries, N being an integer of 3 or more (“A 1 electrode 11 and a 2 electrode 12 are opposed to each other through a separator 13... thereby obtaining a storage element 10... 3 power storage elements 10 are stacked to obtain a power storage element assembly 100a”, [0058], where the element is a battery cell; figs. 10-6 and 10-10) 
wherein each of the flat batteries has a positive-electrode terminal and a negative-electrode terminal having an angle of 360°/N in between (“the 1 lead-out part 11L and the 2 lead-out part 12L are oriented in the direction of 90 degrees”, [0058]; when the power storage element is a battery, as described in [0034], the first lead-out part 11L is a positive or negative terminal and the second lead-out part 12L is a terminal with opposite polarity; 360°/N substituting 4 for N yields 90°; figs. 10-4 and 10-5)
and the N flat batteries are electrically connected in series (“3 power storage elements 10 are connected in series”, [0059], fig. 10-10).
Hiroaki does not teach that the number of batteries (N) is the same as the number used to calculate the angle between electrode terminals (N). However, Hiroaki does teach that the number of batteries may be changed (“3 power storage elements 10 are connected in series. The number of series is not limited to this and can be determined arbitrarily”, [0059]). It would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the assembled battery stack of Hiroaki by adding a fourth battery cell. The addition of a fourth battery cell positions both positive and negative terminals of the assembled battery on the same side of the battery, which is a typical configuration used for a variety of applications. Further, the addition of a battery cell would increase the battery capacity (“The power storage element includes a plurality of power storage elements connected in series. With such a structure, the rated voltage of the power storage element can be increased by a multiple of the series number”, [0014]).
	Hiroaki teaches that when the stacked N flat batteries are horizontally disposed, the positive-electrode terminal of a first flat battery and the negative-electrode terminal of another flat battery of the stacked N flat batteries are vertically overlapping (fig. 10-10 shows that two terminals 11L and 12L having opposite polarity extend from the right side of the battery with respect to the figure; the batteries are aligned in a horizontal direction with respect to the figure, and the terminals overlap in a vertical direction with respect to the figure). 
	Hiroaki does not teach that the overlapping terminals belong to a first battery and a last battery.
Sakabe teaches a battery 10 comprised a N (N = 3) stacked flat cells 10, with the positive and negative terminals 13 and 12 extending from different sides of the cell 10 (“the battery module 10 has a stacked structure that is formed by horizontally stacking the unidirectionally oriented structures 20-1 to 20-3 for the laminated battery cell.”, [0018]; figs. 1a and 1b; fig. 2 shows that terminals 22 and 23 extend from different sides of the cell 20). Specifically, Sakabe teaches that when the flat cells are horizontally disposed, the positive-electrode terminal 13 of a first flat battery and the negative-electrode terminal 12 of a last flat battery of the stacked N flat batteries are vertically overlapping (figs. 1a and 1b show that when the battery 10 is oriented such that the flat cells are horizontal, the positive and negative terminals 12 and 13 overlap in a vertical direction). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery of Hiroaki such that the positive electrode terminal of a first flat battery and the negative-electrode terminal of a last flat battery of the stacked N flat batteries are vertically overlapping, as taught by Sakabe. Such an orientation will predictably yield a functional battery with both tabs extending from the same side of the cell. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 2, modified Hiroaki teaches the assembled battery according to claim 1, 
wherein the flat battery is N-sided polygonal (“the shape of the 1 electrode and the 2 electrode is preferably an n-sided or circular shape”, [0011], where the resulting battery has the shape of its electrodes; figs. 10-2 to 10-9 show that embodiment 1 with N = 4 has a four-sided battery), 
and the positive-electrode terminal and the negative-electrode terminal extend from different sides of the flat battery (Figs. 10-5 and 10-6 show that the terminals 11L and 12L each extend from a different side of the battery).
Regarding claim 3, modified Hiroaki teaches the assembled battery according to claim 1, comprising separating films each disposed between each pair of adjacent ones of the N flat batteries to separate the pair of adjacent flat batteries (“an insulator 20 is provided between adjacent storage elements 10” [0055]; “3 electricity storage elements 10 are prepared and stacked through an insulator 20”, [0058], where the insulator 20 is a separating film; figs. 10-6 and 10-10 show that films 20 are positioned between each cell). 
Regarding claim 4, modified Hiroaki teaches the assembled battery according to claim 3, wherein one of the separating films has an insulating portion that is associated with a positive-electrode terminal of one flat battery of the stacked assembled battery, that has a width larger than the width of the positive-electrode terminal, and that extends outward (fig. 10-10 shows that separating insulators 20 each have a portion which extends outward beyond the electrode stack and covers a portion of both positive and negative electrode terminals 11L and 12L; as shown in fig. 10-6, the width of an insulator 20 is larger than the width of a terminal).
Regarding claim 5, Hiroaki teaches the assembled battery according to claim 1, wherein a positive electrode and a negative electrode of each flat battery has a planar shape of a regular N-sided polygon (“the shape of the 1 electrode and the 2 electrode is preferably an n-sided or circular shape”, [0011], where the first electrode is a positive or negative electrode and the second electrode is an electrode with opposite polarity when the power storage element is a battery as described in [0034]; figs. 10-2 to 10-9 show that embodiment 1, where N = 4, has a four-sided battery).
Regarding claim 9, modified Hiroaki teaches the assembled battery according to claim 3, wherein one of the separating films 20 has an insulating portion that projects between the positive-electrode terminal of the first flat battery and the negative-electrode terminal of the last flat battery so as to separate the positive-electrode terminal of the first flat battery from the negative-electrode terminal of the last flat battery (fig. 10-10 of Hiroaki shows that one separating film 20 has a portion that projects between the terminals 11L and 12L of opposite polarities on the right side with respect to the figure; this portion separates the terminals). Hiroaki as modified by Sakabe teaches that the separating film 20 has an insulating portion that projects between the positive-electrode terminal of the first flat battery and the negative-electrode terminal of the last flat battery so as to separate the terminals. 
Regarding claim 10, modified Hiroaki teaches the assembled battery according to claim 9, wherein the insulation portion of the one of the separating films has a width larger than a width of the positive-electrode terminal (the edge portion of the separating film 20 is considered the insulating portion, as discussed above for claim 9; fig. 10-6 shows that the insulating edge portion of the separating film 20 is as wide as the film 20 itself, and thus the insulating portion is wider than the width of the positive electrode terminal, either 11L or 12L depending on how polarity is assigned).

Claims 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 2013/074205 A) in view of Sakabe et al. (EP 2637236 A1) as applied to claims 1 and 3 above, and further in view of Kuboki et al. (US 2012/0208096 A1).
Regarding claim 6, modified Hiroaki teaches the assembled battery according to claim 3, comprising an exterior film (“2 outer package bodies 21 cut into 60 x 60 are prepared”, [0058], figs. 10-7 to 10-10 show that the outer package bodies 21 are exterior films). 
Hiroaki does not teach that the exterior film and the separating films have a hole.
	Kuboki teaches a flat air battery with a solid electrolyte, which is one of the embodiments of Hiroaki (“A Solid electrolyte layer 2 is disposed in the case 1”, [0097], fig. 1, Kuboki; “The present invention is applicable not only to... an all-solid battery in which an electrolyte solution is changed to a solid electrolyte”, [0034], Hiroaki). Further, Kuboki teaches that the battery has an exterior film having a hole (“The nonaqueous electrolyte air battery comprises a case 1 which is formed of a laminate film having an inner surface formed of a thermoplastic resin layer... A hole (e.g. air hole) 7 is opened so as to communicated with the first space 4 on the wall surface of the case 1”, [0097], fig. 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the exterior film and the separating films of Hiroaki by adding the hole of Kuboki to each film. The hole would predictably allow air to flow into the battery, and into each flat cell of the battery, and air is required for a metal-air battery to operate (“The air hole 7 is configured to supply oxygen to the positive electrode 3”, [0097]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 7, modified Hiroaki teaches the assembled battery according to claim 6.
Hiroaki does not teach that the assembled battery comprises a sealing seal that covers the hole of the exterior film, wherein when the sealing seal is peeled off, air flows in through the hole, and the assembled battery starts electrical discharge.
Kuboki teaches that the assembled battery comprises a sealing seal that covers the hole of the exterior film, wherein when the sealing seal is peeled off, air flows in through the hole, and the assembled battery starts electrical discharge (“A sealing tape 15 which seals the air hole 7 is removably arranged on the outer surface of the case 1. The air can be supplied to the positive electrode layer 8 by detaching the sealing tape 15 when the battery is used”, [0100], fig. 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the assembled battery of modified Hiroaki by adding the seal of Kuboki. The seal of Kuboki would predictably seal the hole of modified Hiroaki to prevent air flow and minimize self-discharge of metal-air cells during storage. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 11, modified Hiroaki teaches the assembled battery according to claim 1. Hiroaki teaches that the stacked N flat batteries are disposed between opposing sheets 21 of film that are bound together (“2 outer package bodies 21 cut into 60 x 60 are prepared, and a power storage element assembly 21a is sandwiched, and 3 sides of the outer packaged body 100 are hot-pressed and sealed”, [0059], such that the hot-pressing binds the sheets 21 together; see also [0028] and fig. 10-10). 
Hiroaki does not teach that at least one of the opposing sheets of film having cut-line markings formed thereon.
Kuboki teaches a flat air battery with a solid electrolyte, which is one of the embodiments of Hiroaki (“A Solid electrolyte layer 2 is disposed in the case 1”, [0097], fig. 1, Kuboki; “The present invention is applicable not only to... an all-solid battery in which an electrolyte solution is changed to a solid electrolyte”, [0034], Hiroaki). Further, Kuboki teaches that the battery has an exterior film having a hole (“The nonaqueous electrolyte air battery comprises a case 1 which is formed of a laminate film having an inner surface formed of a thermoplastic resin layer... A hole (e.g. air hole) 7 is opened so as to communicated with the first space 4 on the wall surface of the case 1”, [0097], fig. 1). The circumference of the hole may be considered a cut-line marking, since the edge of the hole marks where the hole was cut, and the 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the exterior film of Hiroaki by adding the hole of Kuboki, including the hole edge which may be considered a cut-line marking. The hole would predictably allow air to flow into the battery, and into each flat cell of the battery, and air is required for a metal-air battery to operate (“The air hole 7 is configured to supply oxygen to the positive electrode 3”, [0097]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Response to Arguments
Applicant’s arguments filed 27 July 2022 have been fully considered.
On p. 4, Applicant argues that the rejection of claims 6-7 under 35 U.S.C. 112(b) has been overcome by the amendments to claim 6. This argument is persuasive, and the rejection of 29 March 2022 is withdrawn.
Applicant’s arguments, see p. 4-5, filed 27 July 2022, with respect to the rejection(s) of claim(s) s 1-7 under 35 U.S.C. 103 have been fully considered. The rejection has been overcome by the amendments to claim 1.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1. Applicant argues on p. 5 that Hiroaki teaches away from a configuration wherein the positive terminal of a first battery and a negative terminal of a last battery are overlapping, citing [0045] of Hiroaki. While Hiroaki describes the benefits of an overlapping configuration in [0043] and [0045], the advantages of this configuration are not sufficient to constitute a teaching away from an overlapping configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728